In an action to recover a sum of money representing a rebate on the price of milk purchased by plaintiff of defendant, the defendant has interposed the defense that the agreement alleged in the complaint is illegal and void and in contravention of the laws of the State of New York. Order granting motion of the defendant for judgment on the pleadings in its favor affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur. [171 Misc. 657.]